     Case 2:20-cv-01691-GMN-NJK Document 18 Filed 07/23/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    DEANGELO CARROLL,                               Case No. 2:20-cv-01691-GMN-NJK
12                      Petitioner,                   ORDER
13           v.
14    JAMES DZURENDA, et al.,
15                      Respondents.
16

17          Petitioner having filed a unopposed motions for extension of time (first and second

18   requests) (ECF No. 15, ECF No. 17), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motions for extension of time

20   (first and second requests) (ECF No. 15, ECF No. 17) are GRANTED. Petitioner will have up to

21   and including October 18, 2021, to file an amended petition.

22          DATED: July 23, 2021
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26
27

28
                                                      1
